This case comes before the court on the motion of the plaintiff for a limited remand, since it is doubtful whether the case was heard on preliminary or permanent injunction.
William F. Reilly, Public Defender, Barbara Hurst, John A. MacFadyen III, Asst. Public Defenders, for plaintiff.
Julius C. Michaelson, Attorney General, George M. Cappello, Office of Legal Counsel, Department of Corrections, for defendants.
The case is remanded to the Superior Court for the purpose of clarifying whether the case was heard on preliminary or permanent injunction. If the case was heard on permanent injunction, then it is properly appealable and will be returned to this court, forthwith. If the case was heard on preliminary injunction, it is not properly appealable in this court, at this time, and it will be retained by the Superior Court for proper proceedings. See 1 Kent, R.I. Civ. Prac. §65.5 at 477-78 (1969).